IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 00-30231
                                          _______________



                                  UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                               VERSUS

                              CINDY SHAW, A.K.A. CYNDIA SHAW,
                                              AND
                                          WALTER SHAW,

                                                             Defendants-Appellants.


                                    _________________________

                            Appeal from the United States District Court
                               for the Middle District of Louisiana
                                          (98-CR-119-1)
                                 _________________________
                                           April 4, 2001


Before REYNALDO G. GARZA,                                Walter Shaw and his wife, Cyndia Shaw,
  HIGGINBOTHAM, and SMITH,                           were convicted of conspiracy to manufacture
  Circuit Judges.                                    and possession of methamphetamine. They
                                                     appeal the denial of their motion to suppress
JERRY E. SMITH, Circuit Judge:*                      evidence discovered in a search of their trailer.
                                                     They contend that the warrant was issued im-
                                                     properly. Cyndia Shaw also appeals the suf-
   *
     Pursuant to 5TH CIR. R. 47.5, the court has     ficiency of the evidence to support her
determined that this opinion should not be
published and is not precedent except under the
                                                        *
limited circumstances set forth in 5TH CIR. R.           (...continued)
                                   (continued...)    47.5.4.
conviction of conspiracy. Finding no error, we        room 105, a search of which revealed a
affirm.                                               m e t h a m p h e t a m i n e l a b o r a t o r y,
                                                      methamphetamine, and chemicals.
                       I.
   C h r is   Watson        overdosed       on           Shaw and Crowell informed on each other,
methamphetamine, cocaine, and heroin and              revealing that the two couples had worked to-
was admitted to Riverview Hospital. In                gether to produce methamphetamine. They fi-
investigating the overdose, the sheriff’s de-         nanced the operation through shoplifting sup-
partment gathered enough information from             plies and cameras that they returned to the
Watson and his friend Stephen Lauret to               stores for money.
obtain a search warrant for “a white trailer
located at the end of O.W. Brown Road, on                Neither defendant contests that he was in
the left side of the roadway.” Sergeant C.J.          possession of methamphetamine, but Cyndia
Matthews and other law enforcement officials          contests the sufficiency of the evidence to
searched what they believed was the trailer de-       prove her role in the conspiracy. The main
scribed in the warrant but soon realized they         question on appeal is whether the evidence
had entered the wrong residence. The                  found during the search of the trailer should
occupants of that residence pointed out the           have been suppressed.
correct trailer to the officers, and Matthews
wrote down the numerical address.                                          II.
                                                         We review the factual findings in a
   Matthews left Trooper Matt Sinanan on the          suppression hearing for clear error and the
scene and returned to the sheriff’s office to         legal conclusions de novo. United States v.
find Lauret to identify the Shaws’ residence.         Ceniceros, 204 F.3d 581, 584 (5th Cir. 2000).
He obtained from the judge a corrected                We review the denial of a motion to suppress
warrant, which specified the numerical address        when a search warrant is involved using a two-
of the trailer. The officers then searched the        step process. United States v. Cherna, 184
Shaws’ trailer and discovered chemicals and           F.3d 403, 407 (5th Cir. 1999), cert. denied,
equipment used in the production of                   529 U.S. 1065 (2000).
methamphetamine.
                                                          First, we determine whether the good-faith
    During the search, the Shaws returned             exception to the exclusionary rule applies. See
home in their car. The police apprehended             United States v. Leon, 468 U.S. 897, 913-14
them and searched the car, finding syringes,          (1984) (giving “great deference” to a mag-
plastic baggies, coffee filters, lye, and jars        istrate’s determination of probable cause). If
filled with a clear liquid.                           this exception applies, we affirm. If not, we
                                                      examine whether the magistrate had a
   After being advised of his rights, Walter          substantial basis for concluding that probable
Shaw informed the officers that his friends           cause existed. Cherna, 184 F.3d at 407
Stanley Crowell and Marian Wright were                (internal citations omitted).
making methamphetamine at a motel. Agents
used the motel phone records to determine the           In Leon, the Court held that even if a
room number, then obtained a warrant for the          warrant is invalidated, the Fourth Amendment


                                                  2
does not require suppression of the evidence if            returned to the Shaws’ trailer for the search.
the officers reasonably relied on the warrant.             Sinanan testified at the suppression hearing
Id. (citing Leon, 468 U.S. at 922). This good-             that about twenty minutes elapsed from the
faith exception does not apply when (1) “the               time Matthews left the scene with Lauret until
magistrate or judge issuing the warrant was                the time he returned with the warrant.2
misled by information in an affidavit that the
affiant knew was false or would have known                    Shaw challenges this finding, arguing that
was false except for his reckless disregard of             Matthews did not have enough time to drop
the truth”; (2) “the issuing magistrate ‘wholly            off Lauret and visit the judge.3 Thus, Shaw
abandoned his judicial role’”; or (3) the officer          claims, Matthews must have gone to the
“relie[d] on a warrant so lacking in probable              judge’s house earlier. If he did, then he falsely
cause as to render belief in its existence                 swore in the affidavit that the informant had
entirely unreasonable.” Id. at 407-08 (internal            identified the residence.
citations omitted). Walter Shaw attacks the
warrant on the first two grounds; Cyndia Shaw                 The government responds that Matthews
utilizes the third.                                        was traveling at approximately eighty miles per
                                                           hour over a five-mile radius in scant traffic.
                         A.                                The distance between O.W. Brown Road and
    Walter Shaw contends that Matthews                     the hospital was four to five miles. The
knowingly made a false statement in his af-                sheriff’s office was about a mile and a half
fidavit. If material in the affidavit is false, then       from the trailer and one to two miles from the
that material should be set aside, and we must             judge’s residence.4 From the time Matthews
determine whether the remaining material
passes constitutional muster. See Franks v.
Delaware, 438 U.S. 154 (1978); United States                  2
                                                                Sinanan stated that Matthews brought Lauret
v. Dickey, 102 F.3d 157, 162 (5th Cir. 1996).
                                                           to the trailer at 12:33 a.m., left, and returned at
Even if the affidavit contains false statements,           12:50 a.m. These times reflect testimony in the
the fruits of the search are admissible if the             second evidentiary hearing. In the first hearing,
affidavit, when stripped of its false or                   Matthews made several mistakes in his testimony
inaccurate statements, supports a finding of               about the sequence of events, and the court found
probable cause. United States v. Wake, 948                 that he had furnished incorrect information. Before
F.2d 1422, 1429 (5th Cir. 1991).                           his testimony in the second hearing, Matthews
                                                           reviewed the recorded police radio communications
   After Matthews executed the first warrant               and telephone conversations to construct a timeline.
on the wrong trailer, he returned to the                      3
sheriff’s office to draft a second one. The                     Shaw notes that Matthews promised the judge,
district court found that Matthews returned to             in an 11:48 p.m. phone call, that he would arrive in
                                                           fifteen to twenty minutes, which places Matthews’s
the hospital to retrieve Lauret, took Lauret to
                                                           arrival at somewhat earlier than the timeline
O.W. Brown Road where he identified the                    allows. The judge testified that Matthews may
correct trailer, dropped Lauret off at the                 have taken longer than twenty minutes to arrive at
sheriff’s office where another deputy returned             his house.
him to the hospital, went to the judge’s
residence for approval of the warrant, then                   4
                                                                  Lt. Webb testified that it took only five
                                                                                               (continued...)

                                                       3
left the sheriff’s office until the time he                 describes the trailer’s location with sufficient
presented the affidavit to the judge, about                 particularity.
twenty minutes elapsed. Deputy Brad Spill-
man testified that Matthews left Lauret with                                      B.
him at the sheriff’s office, and Spillman                      Walter Shaw argues that the judge did not
returned Lauret to the hospital. Spillman also              act as a detached and neutral officer in signing
stated that he overheard a conversation that                the warrant. He bases his contention on the
Lauret identified the trailer.                              transcript of the conversation between
                                                            Matthews and the judge, in which the judge
    The district court held a suppression                   said:
hearing and determined that Matthews’s
version of the facts was correct. When                         If you want to go . . . based on the new
reviewing a suppression hearing, we “must                      information [the corrected address], do
give credence to the credibility choices and                   another [warrant], bring it, I’ll be glad
findings of fact of the district court unless                  to sign it. I think you have probable
clearly erroneous.” United States v. Raymer,                   cause and then go out and if he points
876 F.2d 383, 386 (5th Cir. 1989). A finding                   out a different one and it’s the same one
is clearly erroneous only if we are left with the              in your search warrant, search it.
“definite and firm conviction that a mistake has
been committed.” Anderson v. City of                            Shaw suggests that the judge instructed
Bessemer City, 470 U.S. 564, 573 (1985).                    Matthews to bring the search warrant to his
                                                            house before Matthews took Lauret to identify
   The district court has made a credibility                the residence. Shaw believes that this conduct
determination supported by the evidence. Al-                indicated a lack of neutrality and detachment,
though Shaw presents a plausible argument to                qualities critical to the constitutionality of a
the contrary, we decline to overturn the                    warrant. See Lo-Ji Sales, Inc. v. New York,
findings.                                                   442 U.S. 319, 326 (1979). The judge
                                                            explained before the district court that he
    Because we uphold the finding that                      advised Matthews to obtain the second
Matthews took Lauret to identify the trailer                warrant even though he might have been able
before he presented his affidavit to the judge,             to use the first one. He indicated that he
we conclude that Matthews did not knowingly                 thought Matthews had probable cause, but he
make a false statement. Thus, we need not ad-               wanted Matthews to bring a warrant stating
dress Shaw’s further contention that the                    the additional information. He said he had no
warrant, when stripped of its support in the                problems with Matthews’s using the informant
allegedly false affidavit statement, no longer              to identify the residence so that the police did
                                                            not repeat their earlier mistake.

   4
     (...continued)                                             In Lo-Ji Sales, the Court found that a town
minutes to go from the hospital to O.W. Brown               justice abandoned his neutrality by signing an
Road while observing the speed limit. He also               open-ended warrant to search for items not yet
stated that one could make the trip from the                listed, then assisted in the execution of the
sheriff’s office to the judge’s residence in a couple       warrant, “becom[ing] a member, if not the
of minutes.

                                                        4
leader, of the search party which was                   Amendment violations.”).
essentially a police operation. Once in the
store, he conducted a generalized search under              This is such a case. Matthews reasonably
the authority of an invalid warrant; he was not         asked the judge whether he needed a second
acting as a judicial officer but as an adjunct          warrant and followed the judge’s advice in ob-
law-enforcement officer.” Id. at 325-36.                taining it. Assuming again that the affidavit
Here, t he judge did not come close to                  was true, Matthews had no reason to doubt
participating in the seizure of evidence; his           the judge’s neutrality. He acted in sufficient
actions do not rise to that level of involvement        good faith to entitle him to rely on the warrant.
with the law enforcement process. Cf. Cher-
na, 184 F.3d at 408.                                                            C.
                                                           Cyndia Shaw challenges the sufficiency of
    Shaw further avers that the judge’s                 the evidence in the affidavit to show probable
willingness to sign the warrant without reading         cause to issue the warrant. “An officer may
the affidavit is a “rubber-stamping” of the             rely in good faith upon a warrant so long as
warrant that negates neutrality and                     the warrant is supported by more than a ‘bare
detachment. See Leon, 468 U.S. at 914;                  bones’ affidavit,” which is “so deficient in
United States v. Breckenridge, 782 F.2d 1317,           demonstrating probable cause that it renders
1321 (5th Cir. 1986). In Breckenridge, the              the officer’s belief in its existence completely
court found that a judge “rubber-stamped” a             unreasonable.” See United States v. Cisneros,
warrant because he did not read the affidavit           112 F.3d 1272, 1278 (5th Cir. 1997).
carefully and did not know the grounds on
which he issued the warrant. Id. Here, by                   The affidavit attached to the second
contrast, the judge discussed the basis for the         warrant requested authorization to search for
warrant with the officer and knew what the              methamphetamine and equipment used to pro-
affidavit would say when he suggested that the          duce it. The affidavit contained (1) a report
officers had probable cause to search the               from the hospital that Watson had overdosed
trailer. As explained above, we adopt the               on methamphetamine; (2) the identity of the
district court’s determination that the affidavit       informant Lauret; (3) a statement by Lauret
was true. Thus, the judge did not rubber-               that he had seen Watson in possession of
stamp the warrant.                                      methamphetamine two days earlier and that
                                                        Watson had told him that he had gotten it from
   Even if he had done so, the warrant is valid         the trailer to be searched; (4) Lauret’s
if the officer may reasonably rely on the               admission that he had gone with Watson to
judge’s neutrality. Breckenridge held that              Shaw’s trailer to purchase methamphetamine;
where law enforcement officers in good faith            and (5) Lauret’s statement that he believed
have done everything reasonably necessary to            methamphetamine was manufactured at the
obtain a warrant, suppressing the evidence              trailer. The officers reasonably relied on the
would not further the purposes of the exclu-            sufficiency of the affidavit in executing the
sionary rule. Id. at 1320 (citing Leon, 468             search warrant. Cf. Cisneros, 112 F.3d at
U.S. at 921 (“Penalizing the officer for the            1279 (upholding the sufficiency of an affidavit
magistrate’s error, rather than his own, cannot         based on the statement of an informant with
logically contribute to the deterrence of Fourth        personal knowledge of a drug operation).


                                                    5
   Therefore, the Shaws have not                        equipment used in the manufacturing process
demonstrated that the good-faith exception to           in her car and home. Viewed in the light most
the exclusionary rule should not apply.                 favorable to the jury verdict, the evidence is
Because the law enforcement officials acted in          sufficient to find that Cyndia Wright
good faith, we need not reach the question of           knowingly and voluntarily participated in the
probable cause.                                         conspiracy to manufacture methamphetamine.

                     III.                                  AFFIRMED.
   Cyndia Shaw contends that the
government’s evidence shows only that she
had a serious drug problem. She submits that
Walter Shaw was primarily responsible for the
manufacturing activity and that the evidence
against her was insufficient to support the
conspiracy verdict.

   We review the evidence in the light most
favorable to the verdict, and it is sufficient if
the trier of fact could have found that the evi-
dence est ablished guilt beyond a reasonable
doubt. United States v. Martinez, 190 F.3d
673, 676 (5th Cir. 1999).            To prove
conspiracy, the government must show (1) the
existence of an agreement; (2) knowledge of
and intent to join it; and (3) voluntary
participation in it. Id. “A jury may find
knowledgeable, voluntary participation from
presence when it would be unreasonable for
anyone other than a knowledgeable participant
to be present.” Id.

   Shaw weighed the chemicals, gassed the
methamphetamine, and wrung used filters.5
She furnished tools and supplies. She urged
Crowell to help her husband manufacture the
drug and let him live in her house to do so.
She raised money to purchase materials and
chemicals through shoplifting and returning
stolen goods. She had ingredients and


   5
        “Wringing” is a process by which
methamphetamine powder is extracted from the
filters using water and evaporation.

                                                    6